Citation Nr: 0635197	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance of another person 
(A&A) or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active service from October 1970 to March 
1971.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from July 2002 and July 2003 rating 
actions that denied SMP based on the need for A&A or at the 
housebound rate.  The appellant filed a notice of 
disagreement (NOD) in August 2002, and the RO issued a 
statement of the case (SOC) in July 2003 and a supplemental 
SOC (SSOC) in April 2004.  The appellant filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in April 2004.

In December 2005, the case was remanded to the RO via the 
Appeals Management Center (AMC) for additional development.  
After completion of development, in May 2006, the AMC issued 
an SSOC (reflecting the continued denial of the claim), and 
subsequently returned the matter to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's disabilities include: recurrent major 
depression with psychotic features (formerly evaluated as 
chronic undifferentiated-type schizophrenia), right charcot 
foot, diabetes mellitus, residuals of amputation of the left 
fourth and fifth toes, hypertension, stable angina with 
shortness of breath (SOB), chronic back pain, myocardial 
infarction, gastroesophageal reflux disease (GERD), a left 
leg condition, a hernia, and a testicle condition. 

3.  The veteran's disabilities do not render him unable to 
care for most of his daily needs without requiring A&A; he is 
neither bedridden nor a patient in a nursing home.

4.  The veteran does not have a single disability ratable as 
100 percent disabling, and he is not housebound in fact.


CONCLUSIONS OF LAW

1.  The criteria for an award of SMP based on A&A are not 
met.  38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 3.351, 3.352 
(2006).

2.  The criteria for an award of SMP based on housebound 
status are not met.  38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 3.102, 3.159, 38 C.F.R. 
§§ 3.351(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

July 2003 and December 2005 notice letters informed the 
appellant of the criteria for entitlement to SMP based on A&A 
and housebound status, as well as of VA's responsibilities 
regarding notification and assistance due him in the claim.  
These letters listed the evidence received, discussed VA's 
responsibility to obtain evidence or assist in obtaining 
evidence, and provided contact information in case of 
questions.  The appellant and his representative were 
afforded opportunities to respond before VA readjudicated the 
claim (as reflected in the April 2004 and May 2006 SSOCs).  
Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence. 

The Board also finds that post-rating notice letters dated in 
July 2003 and December 2005 as discussed above collectively 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The July 2003 and 
December 2005 letters advised that VA is required to make 
reasonable efforts to obtain medical records, Social Security 
Administration (SSA), or records from other Federal agencies 
and to make reasonable efforts to obtain relevant records not 
held by a Federal agency.  The December 2005 letter 
specifically advised the appellant, "You may want to obtain 
and send us the information yourself" and that "It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were only furnished to the veteran 
after the July 2002 and July 2003 rating actions on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)).  As 
indicated above, VA gave the appellant notice of what was 
required to substantiate his claim, and the appellant was 
afforded an opportunity to submit information and/or evidence 
pertinent his claim.  Following the issuance of the most 
recent, December 2005 notice letter-which substantially 
completed VA's notice requirements and corrected any 
deficiencies in prior notice letter of July 2003, the 
appellant was afforded yet another opportunity to present 
information and/or evidence pertinent to the appeal prior to 
VA's readjudication of the claim in May 2006.  The appellant 
provided duplicate or additional medical evidence in March 
2006 and August 2006.  Although the evidence received in 
August 2006, was not accompanied by a waiver of initial 
consideration by the RO, through his representative (via a 
September 2006 appellant's post-remand brief), a waiver was 
submitted for the additional evidence.  See 38 C.F.R. § 
20.1304 (2006).  Neither in response to the documents cited 
above, nor at any other point during the pendency of this 
appeal, has the appellant informed VA of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability), and that, in rating cases, 
such notice should include information pertinent to rating 
and effective date.  Even if the Board were to assume the 
applicability of that case to the matter at hand, any RO 
omission in this regard is harmless.  VA has not notified the 
appellant of the criteria for an effective date; however, 
because the Board's decision herein denies SMP, no effective 
date is being assigned.  Accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  In March 2006, SSA indicated that 
it was unable to located any records for the claimant.  The 
May 2006 SSOC notified the appellant that records from St. 
Luke's Hospital and St. Luke's Episcopal Hospital had been 
associated with the record.  The RO obtained the appellant's 
service medical records and treatment records from those VA 
and private medical providers that the appellant identified 
as having relevant records.  In those instances where records 
no longer exist, the appellant has been so informed and 
offered an opportunity to supply such records.  The appellant 
has not identified, and the file does not indicate, that 
there are any other VA or non-VA medical providers having 
records that should be obtained before the claim is 
adjudicated.  The appellant was afforded VA medical 
examinations in connection with the claim, and the 
examination reports are of record.  The Board observes that 
there are some pages that have not been translated from 
Spanish, but they are authorizations for release of the 
records associated with the record or copies of the veteran's 
divorce decree from his first wife, certification of school 
attendance for one of his dependents, and a medical statement 
from 1973, none of which is pertinent to the issue on appeal.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  Given the foregoing, the Board finds that VA 
has substantially complied with the Board's December 2005 
remand with regard to the SMP issue discussed in this 
decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding with an appellate 
decision on the claim on appeal, at this juncture, without 
directing or accomplishing any additional notification and/or 
development action.

II. Analysis

Historically, by rating action of January 1995, the RO 
granted a total disability rating for nonservice-connected 
pension, from July 8, 1991, based on chronic 
undifferentiated-type schizophrenia, diabetes mellitus, 
hypertension, and chronic back pain, each separately 
evaluated as 10 percent disabling; and a left leg condition 
and a testicle condition, each assigned a separate 
noncompensable rating; for a combined disability rating of 30 
percent.  

By rating action of July 2002, the RO denied entitlement to 
SMP, based on recurrent major depression with psychotic 
features (formerly evaluated as chronic undifferentiated-type 
schizophrenia), evaluated as 50 percent disabling; diabetes 
mellitus, evaluated as 20 percent disabling; hypertension and 
chronic back pain, each separately evaluated as 10 percent 
disabling; and a hernia, a left leg condition and a testicle 
condition, each assigned a separate noncompensable rating; 
for a combined disability rating of 70 percent.  

By rating action of July 2003, the RO continued the denial of 
SMP based on the abovementioned disabilities plus right 
charcot foot, evaluated as 30 percent disabling; for a 
combined disability rating of 80 percent.  In an April 2004 
SSOC, the RO continued the denial of SMP based on the 
abovementioned disabilities plus
Stable angina with SOB, evaluated as 10 percent disabling, 
and myocardial infarction and GERD, each assigned a separate 
noncompensable rating; for a combined disability rating of 90 
percent. 

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.351(a)(1).  The need for A&A means helplessness or being so 
nearly helpless as to require the regular A&A of another 
person.  38 C.F.R. § 3.351(b).  A veteran will be considered 
in need of regular A&A if he (1) is blind or so nearly blind 
as to have corrected visual acuity of 5/200, or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for A&A under the criteria set forth in 38 
C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular A&A (38 C.F.R. § 3.351(c)(3)): inability 
of a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination. For 
the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a veteran is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was mandatory for the VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least one of the enumerated factors to be present; and 
that, because the regulation provides that the "particular 
personal function" which a veteran is unable to perform 
should be considered in connection with his condition as a 
whole, the "particular personal function" must be one of the 
enumerated factors.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular A&A shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability rated 
100 percent disabling under the Schedule for Rating 
Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17) a veteran: (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for SMP either based on A&A or at the housebound rate are not 
met.

First, the evidence does not show that any disability 
affecting the veteran renders him so helpless that he 
requires the regular A&A of another person.  Although in 
August 1990 the SSA found the veteran entitled to disability 
benefits from September 1989 and continued to meet them as of 
December 1993 as a result of low back pain with 
radiculopathy, arthritis and hypertension, that prevented him 
from performing his past relevant work as a machine operator, 
the SSA decision and underlying medical records did not 
indicate that any psychiatric or other disability rendered 
the veteran so helpless that he required the regular A&A of 
another person.  

A July 2002 VA A&A or housebound examination report reflects 
that the veteran reported for the examination alone; that he 
was not hospitalized or permanently bedridden; that his best 
corrected vision was not 5/200 or worse in both eyes; and 
that the veteran was capable of managing his benefits 
payments.  A review of the veteran's systems reveals that he 
complained of intermittent chest pain about once or twice 
weekly, which lasts up to one minute, has its onset at rest 
and with activity, and is relieved by nitroglycerin.  But the 
veteran had no complaints of SOB, paroxysmal nocturnal 
dyspnea, or orthopnea.  He stated that his activity was 
limited to one to two blocks due to lower extremity pain, 
including intermittent right foot pain.  He had no 
gastrointestinal (GI) or genitourinary (GU) symptoms.  On 
physical examination, the veteran was noted to be obese, 
weighing 277 pounds.  His blood pressure measured 160/100.  
Pedal pulses were palpable with no edema noted in the 
veteran's left lower extremity; the right lower extremity was 
in a contact cast.  The veteran's gait was antalgic, with a 
limp on the right lower extremity; he used a cane.  There was 
no functional restriction noted of the upper extremities or 
spine; but pain in the right lower extremity and a total 
contact cast were noted as functional restrictions of the 
lower extremities.  The veteran, however, was able to walk 
without assistance, one block unaided.  X-rays of the right 
foot showed extensive dislocation and fracturing in the 
tarsal region consistent with charcot foot.  The diagnoses 
included diabetes mellitus type 2 with microalbumenuria, 
neuropathy and currently under treatment for right charcot 
foot; hypertension; a typical chest pain; and chronic low 
back pain.

A contemporaneous VA mental disorders examination report 
revealed that the veteran had been followed in outpatient 
psychiatry for a number of years for treatment of depression.  
The veteran had a history of depression dating back to about 
1970 with at least three previous depressive episodes and he 
reported a longstanding history of marital disputes, relating 
the onset of depressive episodes in the past to this problem.  
A June 2002 treatment note reflected that the veteran 
reported feeling well, that he was not depressed, although 
there were occasional nights when he had some trouble falling 
asleep and that occasionally the veteran heard his name being 
called, but he denied other hallucinations.  The veteran 
claimed that he was taking his medications regularly, 
although he had not apparently picked up a refill of Prozac 
or Risperdal in three months.  He also claimed that he was 
following his diet, but the veteran's primary care physician 
noted that this was belied by his being obese.  

A mental status evaluation revealed that the veteran was in a 
pleasant mood with full affect.  The veteran denied being 
suicidal.  He reported only having acquaintances and no 
friends and that he stopped going to the park about three 
years ago because he no longer wants to go.  The veteran 
lives with one of his sons and his wife, who was currently in 
Puerto Rico.  His wife suggested that he come back to Puerto 
Rico, but he said that he cannot do that because his son 
needs to finish his education, two more years of high school 
here.  The veteran stated that he gets along with his brother 
in New Jersey; and, although he said that he does not go out, 
he apparently visited his son and/or brother in New Jersey 
the prior Saturday for a few hours and thought that he might 
go again this weekend.  He sometimes sits outside his 
building.  When asked about taking care of himself, the 
veteran stated that he does not need help, that he has his 
wife and even though his wife is in Puerto Rico he can still 
take care of himself without her.  On examination, the 
veteran was casually dressed and had a lot of stubble from 
not having recently shaved.  The veteran smiled appropriately 
and seemed related and was fully cooperative.  He denied any 
current homicidal or suicidal thoughts.  When asked about his 
mood, the veteran said sometimes he feels bad, depressed, and 
that this happens too much, lasting for two to three days a 
week.  When asked about self care, he stated that he showers 
twice a day, in the morning and in the afternoon.  He 
reported that his appetite has been less and that he lost 20 
pounds in the last month or so.  That with his wife away, he 
cooks for himself, eating primarily plantains or rice and 
beans.  The veteran is able to toilet himself and then stated 
that he did everything.  He admitted that he is able to come 
to appointments with written reminders, although he 
occasionally forgets and had forgotten an appointment with 
his mental health physician, but not the most recent one.  
His memory appeared okay, as he knew his medications, the 
names of his doctors and was able to provide his history.  
The veteran was fully oriented to time.  He reported that 
occasionally he hears his name being called, when no one is 
there, that this occurs maybe twice a week, and that it 
scares him.  The veteran denied paranoia.  He reported being 
able to go to the supermarket and buy things for himself and 
that he never gets lost.  The veteran stated that he was able 
to travel independently, by bus and subway, when he wants to 
go anywhere.  He reported that he sometimes does not want to 
talk to anyone and that he will not even listen to his 
answering machine, which occurs once or twice a week.  The 
veteran watches television or listens to music.  He denied 
fights or loss of impulse control, adding that, when he 
fights with his wife, he listens to music to calm himself 
down.  The veteran stated that sometimes he gets nervous if 
he has trouble breathing.  He also reported decreased 
mobility because of his foot.  There was no evidence of a 
formal thought disorder.  The examiner noted that the veteran 
was capable of managing his financial affairs and any 
benefits payments.  The Axis I diagnosis was major depression 
with psychotic features, recurrent.  His global assessment of 
functioning score (GAF) was 55.  The examiner added that the 
veteran appears to identify being able to take care of 
himself and was able to demonstrate in this interview that he 
seems capable of this.  Nevertheless, the examiner 
recommended that the veteran be followed over time to see if 
he has decreased care, given that he has multiple medical 
problems as well as psychological problems.  The veteran was 
unable to identify why or how he might use an aide at home.  
(The Board notes that, according to the 4th Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  According to DSM-IV, GAF scores between 51 and 60 
are reflective of only moderate symptoms, e.g., flat effect 
and circumstantial speech, occasional panic attacks; or 
moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers.  The Board emphasizes that these symptoms and level 
of impairment are not reflective of the level of impairment  
warranting A&A.

In a December 2005 letter, the veteran's treating podiatrist 
indicated that the veteran had been under his care for 
evaluation and treatment of chronic diabetic ulcerations on 
his feet; that he was status post fourth and fifth 
metatarsal/toe ray amputation resections of the left foot, 
which causes an unstable gait; that he also has on and off 
diabetic ulcerations of his right foot, which are treated 
with surgical debridement, antibiotic therapy, wound care, 
etc.; that he has diabetic neuropathy with vascular 
complications and venous insufficiency with edema; and that 
he currently is seen on a weekly/biweekly basis.

Records from St. Luke's Hospital/St. Luke's Episcopal 
Hospital confirm the veteran's history of uncontrolled 
diabetes mellitus and hypertension and that, in June 2003, he 
underwent amputation of the left fourth and fifth toes.  In 
July 2003, these records also showed that the veteran was 
independently able to perform activities of daily living, 
even though he had lost the vision in his right eye due to 
diabetic neuropathy.

VA medical reports reflect treatment for chronic low back 
pain and radiculopathy related to lumbar spondylosis, noting 
that pain was primarily with movement and work (sweeping, 
etc.).  In June 2004, the veteran's pain had showed 
improvement with the prescription of Pamelor and Naproxen and 
a custom-made shoe on the right for charcot foot.   In 
October 2004, the veteran denied depression, hallucinations, 
or sad mood.  He still complained of insomnia with only mild 
benefit from Trazodone.  The physician noted that a diagnosis 
of major depression with psychosis, no longer seemed valid.  
In April 2005, the veteran denied anxiety or depression and 
his mental status examination was within normal limits.  
Diabetic neuropathy was noted in May 2005, although a history 
of stroke with right hemiparesis also was noted, this 
condition had resolved.  In July and November 2005, treatment 
records reflect that the veteran was walking one hour per day 
for exercise.  In February 2006, the veteran denied severe 
muscle aches or pain, recent emergency room or hospital 
admission, myocardial infarction, stroke or heart failure.  
In February 21, 2006, the veteran reported walking one and 
one-half hours daily and the record reflected that he had 
become physically involved in an attempt to lose weight and 
exercise daily, except in bad weather.  In June 2006, the 
veteran was hospitalized for worsening ulcer of the lateral, 
plantar right foot surface.  Although the veteran reported 
chest tightness without SOB, an ECG showed no changes from 
prior studies.  The veteran reported that his symptoms 
resolved after one nitroglycerin and that he last used 
nitroglycerin three years ago.  A May 2006 VA treatment 
record reflects that the veteran's vision in his left eye is 
20/30.  A June 26, 2006 VA hospital note reflects and that 
the veteran had chronic osteoarthritis and associated 
cellulitis and would need six weeks of treatment for his 
right foot ulcer.  A July 2006 VA medical record shows an 
assessment of multiple medical problems and antibiotic (ABx) 
treatment of diabetic right foot with osteomyelitis, stable.  
Pain was noted to be well controlled without the use of PRN 
tramadol or increased Neurontin. 

In a June 2006 statement prior to his hospital admission, the 
veteran's VA attending physician stated that the veteran was 
under her care, that he suffers from insulin-requiring 
diabetes complicated by peripheral vascular disease, 
neuropathy with foot ulcers, retinopathy, and charcot foot; 
that he also suffers from lumbar spine spondylosis and 
degenerative joint disease, which gives him chronic pain; and 
that he walks with a cane and requires assistance with 
shopping, cleaning, and household chores; that he also needs 
help changing the dressings on his foot.  The VA physician 
asked for assistance in obtaining a home attendant for the 
veteran.

While the veteran reports, and the record confirms, his 
limited mobility and endurance stemming from his low back, 
diabetic neuropathy, and foot disabilities, and that he has 
no vision in his right eye, the Board finds that his overall 
disability picture does not prevent him from protecting 
himself from the hazards or dangers incident to his daily 
environment.  The medical evidence in this case contains no 
credible evidence of an inability to perform most of the 
functions associated with daily living, and the veteran is 
clearly not bedridden.  In this regard, the Board finds the 
June 2006 VA physician's request for assistance in obtaining 
a home attendant for the veteran to help change his dressings 
does not meet the threshold that the veteran requires the 
daily personal health care services of a skilled provider 
without which he would require hospital, nursing home, or 
other institutional care to be of limited probative value in 
determining entitlement to A&A, inasmuch as it is conclusory 
and unsupported by the medical record and that the help was 
needed primarily for changing dressings on his right foot.  
Rather, the Board ascribes greater probative value to the 
numerous examinations and treatment records of the veteran's 
physical and psychiatric conditions from 2002 to 2006 by both 
VA and non-VA physicians and healthcare providers, who have 
marshaled detailed clinical findings on examinations to 
support the conclusion that the veteran's overall disability 
picture does not prevent him from protecting himself from the 
hazards or dangers incident to his daily environment, and 
that he is able to perform most of the functions associated 
with daily living.  The Board thus finds these opinions and 
records to be dispositive of the question of whether the 
veteran requires A&A, and that these most persuasive medical 
opinions to specifically address the matter of whether the 
veteran requires A&A due to his disabilities militate against 
the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Second, with respect to the question of entitlement to SMP at 
the housebound rate, the Board initially observes that this 
benefit is available contingent upon a showing that a 
disability is ratable at 100 percent.  In this case, the 
veteran does not have a single disability that is so rated, 
and he thus lacks the basic requirement for entitlement.  
Moreover, the medical evidence of record from 2002 to 2006 
clearly demonstrates that the veteran is not permanently 
bedridden.  Rather, he appears to be capable of leaving his 
home or the immediate premises as needed; clearly, then, he 
is not housebound in fact.  Since the prerequisites for 
benefits at the housebound rate have not been met, the Board 
finds that an award of SMP based on that rate is not 
warranted.

For all the foregoing reasons, the appeal in the claim for 
SMP based on A&A or at the housebound rate must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

SMP based on the need for A&A or housebound status is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


